        Case 2:11-cr-00403-APG-PAL Document 253 Filed 12/14/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     PAUL D. RIDDLE
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Paul_Riddle@fd.org
 6
     Attorney for Jorge Joao Perez
 7
 8                               UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:11-cr-00403-APG-PAL
11
                    Plaintiff,                               STIPULATION TO CONTINUE
12                                                             REVOCATION HEARING
            v.
                                                                   (Fourth Request)
13
     JORGE JOAO PEREZ,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Daniel E. Clarkson, Assistant United States Attorney,
18
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
19
     and Paul D. Riddle, Assistant Federal Public Defender, counsel for Jorge Joao Perez, that the
20
     Revocation Hearing currently scheduled on December 23, 2020, be vacated and continued to a
21
     date and time convenient to the Court, but no sooner than ninety (90) days.
22
            This Stipulation is entered into for the following reasons:
23
            1.      The parties are exploring the possibility of a global resolution to Mr. Perez’s
24
     supervised release violation as well as the underlying new law violation.
25
26
        Case 2:11-cr-00403-APG-PAL Document 253 Filed 12/14/20 Page 2 of 3




 1          2.      In light of the COVID-19 pandemic, the Centers for Disease Control and
 2   Prevention’s recommendations, 1 and the District Court’s Temporary General Orders, 2 the
 3   parties seek to continue the revocation hearing to such a time in the future where the parties and
 4   Mr. Perez will be able to appear in person for the revocation hearing.
 5          3.      The defendant is in custody and agrees with the need for the continuance.
 6          4.      The parties agree to the continuance.
 7          This is the fourth request for a continuance of the revocation hearing.
 8          DATED this 14th day of December, 2020.
 9
10    RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
      Federal Public Defender                          United States Attorney
11
12       /s/ Paul D. Riddle                               /s/ Daniel E. Clarkson
      By_____________________________                  By_____________________________
13    PAUL D. RIDDLE                                   DANIEL E. CLARKSON
      Assistant Federal Public Defender                Assistant United States Attorney
14
15
16
17
18
19
20
21
22
23
24
            1
25            https://www.cdc.gov/coronavirus/2019-ncov/community/guidance-business-
     response.html
26          2
               See Temporary General Orders 2020-03 and 2020-05.
                                                   2
        Case 2:11-cr-00403-APG-PAL Document 253 Filed 12/14/20 Page 3 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:11-cr-00403-APG-PAL
 4
                    Plaintiff,                           ORDER
 5
            v.
 6
     JORGE JOAO PEREZ,
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled

11   for Wednesday, December 23, 2020 at 1:00 p.m., be vacated and continued to March 24, 2021

12   at the hour of 1:00 p.m. in courtroom 6C; or to a time and date convenient to the court.

13          DATED this 14th day of December, 2020.

14
15
                                                  UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                     3
